Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed February 19, 2020, claims 1-20 are presented for examination. Claims 1 and 12 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 1950209-5 filed in Sweden on February 19, 2019 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges lack of a signed Oath/Declaration.
Drawings

The drawings filed February 19, 2020 are accepted by the examiner.


Abstract

An abstract has not been filed. The abstract should be limited to 150 words.  Correction is required. See MPEP § 608.01(b). 
	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
implied language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz et al. (US 20140184496 A1) in view of  Gibson (US 20200117270 Al).

 	As to Claim 1:
Gribetz et al. discloses a method performed in a processing circuitry for assisting a subject to acquire spatial information about a surrounding environment (Gribetz, see paragraph [0359], where Gribetz discloses that the first augmediated reality space 1000 includes a spatial augmediated reality environment configured to augment real world objects and scenes by using a digital projector (an example of an effector assembly) configured to display graphical information onto physical objects located in the first augmediated-reality space 1000), comprising: receiving gaze data describing an estimated point of regard of the subject (Gribetz, see paragraph [0391], where Gribetz discloses a sensory-phenomenon sensor 916 includes an eye tracker device configured to track the pupil of an eye of the user. In one implementation, eye tracking is the process of measuring either the point of gaze (where the user is looking) or the motion of an eye relative to the head of the user) ; receiving spatial information describing a distance between a reference point and an object in the (Gribetz, see paragraph [0807], where Gribetz discloses that data may include annotations, distances, angles, heights, horizontal locations, landmarks, and/ or the like, such as may be stored in association with one or more user identifiers and/or profiles); and generating a feedback signal for presentation to the subject (Gribetz, see figure 1E and paragraph [0427], where Gribetz discloses that the digital eye glass 180 and the digital eye glass 190 may each be configured to capture a true three-dimensional image of the public subject matter 140, such as a shared gaming table (e.g., a real or imagined or virtual chessboard, or the table surface 130), and render this real view, or a computer-modified view of the table 130, or any combination of these, as if the image were captured by a camera where the camera itself), which feedback signal is generated based on the estimated point of regard and the spatial information, the feedback signal indicating a distance from the subject to said object in the surrounding environment (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 
Gribetz differs from the claimed subject matter in that Gribetz discloses spatial operations (Gribetz, see paragraph [0406], where Gribetz discloses the program 907 of FIG. 1A may be configured to direct the processing apparatus 908 to execute spatial imaging operations and/or the sensing and display apparatus 1300 may be configured to execute spatial imaging operations by auxiliary instructions), Gribetz does not explicitly disclose spatial data. However in an analogous art, Gibson discloses spatial data (Gibson, see spatial data 646 in figure 6 and paragraph [0023], where Gibson discloses that the composite spatial data may include the first spatial data and the second spatial data. The composite spatial data may indicate a virtual point that is shared for the first spatial data and the second spatial data. The composite spatial data may indicate the position of the first user/representation, the position of the second user/representation, and/or the position of the third user/representation relative to the virtual point. In some examples, the composite spatial data maintains spatial data for a wide variety of physical and/or virtual environment, so that users in multiple physical and/or virtual environments may maintain existing spatial alignment. In some examples, composite spatial data includes spatial data for each user or device that is part of a communication session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gribetz with Gibson. One would be motivated to modify Gribetz by disclosing spatial data as taught by Gibson thereby improving one or more aspects of interaction for a user of the virtual system.  (Gibson, see paragraph [0001]).  

	As to Claim 2:
Gribetz et al in view of Gibson discloses the method according to claim 1, wherein the feedback signal indicates a movement of said object relative to the subject (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 

As to Claim 3:
Gribetz et al in view of Gibson discloses the method according to claim 1, wherein the feedback signal is configured to cause at least one first sensory stimulus to be applied to the subject in the form of at least one of: an acoustic signal, a haptic signal and a visual signal (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 

As to Claim 4:
Gribetz et al in view of Gibson discloses the method according to claim 3, wherein an intensity of the at least one first sensory stimulus reflects a distance to a first surface element of an object intersecting a straight line between an eye-base line of the subject and the estimated point of regard (Gribetz, see 620, 610 and 601 in figure 6), which first surface element is located closer to the eye-base line (Gribetz, see 601 in figure 6) than any other surface element of the objects in the surrounding environment along said straight line (Gribetz, see 602 and 603 in figure 6). 

As to Claim 5:
Gribetz et al in view of Gibson discloses the method according to claim 4, wherein the intensity is relatively high for a comparatively short distance, and relatively low for a comparatively long distance (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 

As to Claim 6:
Gribetz et al in view of Gibson discloses the method according to claim 4, wherein the reference point is located on the eye-base line (Gribetz, see 620 in figure 6). 

As to Claim 7:
Gribetz et al in view of Gibson discloses the method according to claim 4, wherein the reference point is located at a geometric center of a head mountable arrangement that incorporates an eyetracker (Gribetz, see 620 in figure 6). 

As to Claim 8:
Gribetz et al in view of Gibson discloses the method according to claim 1, wherein the spatial data describes color and light intensity information reflected from at least one object in the surrounding environment (Gribetz, see paragraph [0770], where Gribetz discloses that when hands touch both ends of a pipe or sweep or other similar object that has two ends, the object is made to glow a different color, to flash, to flicker, and/or the like, such as to indicate that it has been selected, e.g., the selected object being a manifold 2G189), and the method comprises: obtaining at least one visual quality of at least one of said at least one object from the spatial data; and generating the feedback signal such that it reflects said at least one visual quality (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 



As to Claim 9:
Gribetz et al in view of Gibson discloses the method according to claim 8, wherein the at least one visual quality comprises at least one of a color, a surface texture and an object class describing said at least one object (Gribetz, see paragraph [0770], where Gribetz discloses that when hands touch both ends of a pipe or sweep or other similar object that has two ends, the object is made to glow a different color, to flash, to flicker, and/or the like, such as to indicate that it has been selected, e.g., the selected object being a manifold 2G189), and the feedback signal is configured to cause at least one second sensory stimulus to be applied to the subject, which at least one second sensory stimulus reflects at least one of the color, the surface texture and the object class and is different from the at least one first stimulus (Gribetz, see paragraph [0805], where Gribetz discloses that input variables such as these allow a user to feel what's happening, objects being created and/or manipulated, and/or the like. Meta taction, as afforded in the above examples, helps provide useful tactile feedback through gestures that are mettable). 

As to Claim 10:
Gribetz et al in view of Gibson discloses the method according to claim 3, wherein generating the feedback signal comprises presenting a visual signal providing an ocular cue to the subject confirming a position for the estimated point of regard at a particular object of said objects in the surrounding environment, the ocular cue being represented by at least one graphical element shown in a field of view for the subject at such a position that the at least one graphical element superimposes the estimated point of regard (Gribetz, see 804 and 801 in figure 10A). 

As to Claim 11:
Gribetz et al in view of Gibson discloses the method according to claim 3, wherein generating the feedback signal comprises presenting an acoustic signal to the subject, which acoustic signal provides a sound cue confirming a position for the estimated point of regard at a particular object of said objects in (Gribetz, see paragraph [0918], where Gribetz discloses that the apparatus 1300 includes a first phenomenon interface 1302 configured to detect sensory phenomena (such as, visual phenomena, audio phenomena, tactile phenomena, and/or the like) received from the first augmediated-reality space 1000 of FIG. lA. The first phenomenon interface 1302 may also, in one implementation, be configured to provide and/or transmit sensory phenomena (such as, an image, etc.) to the first augmediated-reality space 1000 of FIG. lA. In one implementation, the first phenomenon interface 1302 may also be configured to be oriented (pointed) away from the eye of the user and toward the first augmediated-reality space 1000).

As to Claim 12:
Gribetz et al. discloses a processing circuitry configured to be included in a head mountable arrangement (Gribetz, see 183 in figure 1E) for assisting a subject to acquire spatial information about a surrounding environment (Gribetz, see paragraph [0359], where Gribetz discloses that the first augmediated reality space 1000 includes a spatial augmediated reality environment configured to augment real world objects and scenes by using a digital projector (an example of an effector assembly) configured to display graphical information onto physical objects located in the first augmediated-reality space 1000), the processing circuitry comprising: a first input interface configured to receive gaze data from an eyetracker, which gaze data describe an estimated point of regard of the subject (Gribetz, see paragraph [0391], where Gribetz discloses a sensory-phenomenon sensor 916 includes an eye tracker device configured to track the pupil of an eye of the user. In one implementation, eye tracking is the process of measuring either the point of gaze (where the user is looking) or the motion of an eye relative to the head of the user); a second input interface configured to receive spatial information describing a distance between a reference point and an object in the surrounding environment (Gribetz, see paragraph [0807], where Gribetz discloses that data may include annotations, distances, angles, heights, horizontal locations, landmarks, and/ or the like, such as may be stored in association with one or more user identifiers and/or profiles); and an output interface configured to provide a feedback signal indicating a distance from the subject to said object in the surrounding environment, the feedback signal being generated based on the estimated point of regard and the spatial information (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 
Gribetz differs from the claimed subject matter in that Gribetz discloses spatial operations (Gribetz, see paragraph [0406], where Gribetz discloses the program 907 of FIG. 1A may be configured to direct the processing apparatus 908 to execute spatial imaging operations and/or the sensing and display apparatus 1300 may be configured to execute spatial imaging operations by auxiliary instructions), Gribetz does not explicitly disclose spatial data. However in an analogous art, Gibson discloses spatial data (Gibson, see spatial data 646 in figure 6 and paragraph [0023], where Gibson discloses that the composite spatial data may include the first spatial data and the second spatial data. The composite spatial data may indicate a virtual point that is shared for the first spatial data and the second spatial data. The composite spatial data may indicate the position of the first user/representation, the position of the second user/representation, and/or the position of the third user/representation relative to the virtual point. In some examples, the composite spatial data maintains spatial data for a wide variety of physical and/or virtual environment, so that users in multiple physical and/or virtual environments may maintain existing spatial alignment. In some examples, composite spatial data includes spatial data for each user or device that is part of a communication session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gribetz with Gibson. One would be motivated to modify Gribetz by disclosing spatial data as taught by Gibson thereby improving one or more aspects of interaction for a user of the virtual system.  (Gibson, see paragraph [0001]).  

As to Claim 13:
Gribetz et al in view of Gibson discloses the processing circuitry according to claim 12, wherein the feedback signal indicates a movement of said object relative to the subject (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 

As to Claim 14:
Gribetz et al in view of Gibson discloses the processing circuitry according to claim 12, wherein the output interface is configured to generate the feedback signal to cause at least one first sensory (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 

As to Claim 15:
Gribetz et al in view of Gibson discloses the processing circuitry according to claim 14, wherein the output interface is configured to generate the feedback signal such that an intensity of the at least one first sensory stimulus reflects a distance to a first surface element of an object intersecting a straight line between an eye-base line of the subject and the estimated point of regard (Gribetz, see 620, 610 and 601 in figure 6), which first surface element is located closer to the eye-base line (Gribetz, see 601 in figure 6)  than any other surface element of objects in the surrounding environment along said straight line (Gribetz, see 602 and 603 in figure 6). 

As to Claim 16:
Gribetz et al in view of Gibson discloses the processing circuitry according to claim 14, wherein the reference point is located at a geometric center of a head mountable arrangement that incorporates an eyetracker configured to generate the gaze data, the geometric center representing an estimated point (Gribetz, see 620 in figure 6). 

As to Claim 17:
Gribetz et al in view of Gibson discloses the processing circuitry according to claim 12, wherein the spatial data describes color and light intensity information reflected from objects in the surrounding environment (Gribetz, see paragraph [0770], where Gribetz discloses that when hands touch both ends of a pipe or sweep or other similar object that has two ends, the object is made to glow a different color, to flash, to flicker, and/or the like, such as to indicate that it has been selected, e.g., the selected object being a manifold 2G189), and the processing circuitry is configured to: obtain at least one visual quality of at least one of said objects from the spatial data; and generate the feedback signal such that it reflects said at least one visual quality (Gribetz, see paragraph [0961], where Gribetz discloses providing visual feedback, in one example design, the currently hovered-over (homing targeted) bubble may be slightly more opaque than its neighbors, and its hue may be more saturated. Inner illumination may be a third example design for the virtual indication of selectability. The hovered-over icon may be selected using any of a variety of selection techniques. The hovered-over icon may change if the hand moves in the direction of a new icon, which would in turn, become the new homing target ( e.g., to select the rightmost icon from the particular row of icons in the field of view (FIG. 9A and FIG. l0A), the user moves the tracked hand right). To move to a new row of icons (e.g., open the contents of a folder) right after the folder has been selected-as the next level of icons is emerging into the field of view-the user moves his hand away from the camera. Once the user does so, an icon from the same column, in the next row, becomes highlighted). 



As to Claim 18:
Gribetz et al in view of Gibson discloses the processing circuitry according to claim 17, wherein the at least one visual quality comprises at least one of a color, a surface texture and an object class describing said at least one object (Gribetz, see paragraph [0770], where Gribetz discloses that when hands touch both ends of a pipe or sweep or other similar object that has two ends, the object is made to glow a different color, to flash, to flicker, and/or the like, such as to indicate that it has been selected, e.g., the selected object being a manifold 2G189), and the output interface is configured to provide the feedback signal to cause at least one second sensory stimulus to be applied to the subject, which at least one second sensory stimulus reflects at least one of the color, the surface texture and the object class and is different from the at least one first stimulus (Gribetz, see paragraph [0805], where Gribetz discloses that input variables such as these allow a user to feel what's happening, objects being created and/or manipulated, and/or the like. Meta taction, as afforded in the above examples, helps provide useful tactile feedback through gestures that are mettable). 

As to Claim 19:
Gribetz et al in view of Gibson discloses the processing circuitry according to claim 13, wherein the output interface is configured to be connected to at least one display configured to present a visual signal to the subject, which visual signal provides an ocular cue confirming a position for the estimated point of regard at a particular object of said objects in the surrounding environment, the ocular cue being represented by at least one graphical element shown in a field of view for the subject at such a position that the at least one graphical element superimposes the estimated point of regard (Gribetz, see 804 and 801 in figure 10A). 

As to Claim 20:
Gribetz et al in view of Gibson discloses the processing circuitry according to claim 13, wherein the output interface is configured to be connected to at least one speaker configured to generate an (Gribetz, see paragraph [0918], where Gribetz discloses that the apparatus 1300 includes a first phenomenon interface 1302 configured to detect sensory phenomena (such as, visual phenomena, audio phenomena, tactile phenomena, and/or the like) received from the first augmediated-reality space 1000 of FIG. lA. The first phenomenon interface 1302 may also, in one implementation, be configured to provide and/or transmit sensory phenomena (such as, an image, etc.) to the first augmediated-reality space 1000 of FIG. lA. In one implementation, the first phenomenon interface 1302 may also be configured to be oriented (pointed) away from the eye of the user and toward the first augmediated-reality space 1000).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koker (US 20180299952 Al).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624